UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6287


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDWIN FLORES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:06-cr-00292-JCC-5)


Submitted:   June 21, 2012                 Decided:   June 25, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edwin Flores, Appellant Pro Se.    Jonathan Leo Fahey, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Edwin    Flores     appeals        the    district        court’s   order

denying   relief   on   his    motion    for    reduction       of    sentence,    18

U.S.C. § 3582(c) (2006).         We have reviewed the record and find

no reversible error.          Accordingly, we affirm for the reasons

stated by the district court.               United States v. Flores, No.

1:06-cr-00292-JCC-5 (E.D. Va. Feb. 7, 2012).                    We dispense with

oral   argument    because     the    facts    and    legal     contentions       are

adequately    presented   in    the     materials      before    the     court    and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                        2